Citation Nr: 0434406	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  03-03 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for claimed left hip 
disability.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected right knee disability.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for the service connection left knee disability.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active service from August 1977 to August 
1980 and from January 1997 to October 1997 and other service 
in the National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO.  

In April 2003, the veteran testified at a personal hearing at 
the RO.  

The issues of increased ratings for the service-connected 
disability of the right and left knee are addressed in the 
REMAND portion of this document and are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  

VA will notify the veteran and his representative if further 
action is required on this part.  




FINDING OF FACT

The veteran's currently demonstrated left total hip 
arthroplasty residuals are shown as likely as not to be due 
to degenerative process that began during his period of 
active duty for training in 1996.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by left total hip arthroplasty 
residuals are due to disease that was incurred during a 
period of active duty for training.  38 U.S.C.A. §§ 1110, 
1131, 5107,7104 (West 2002); 38 C.F.R. §§ 3.102; 3.303, 
3.307, 3.309 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing at the 
RO.  

Further, by a November 2003 letter, the December 2002 
Statement of the Case, and the July 2003 and May 2004 
Supplemental Statements of the Case, he and his 
representative have been notified of the evidence needed to 
establish the benefit sought, and he has been advised via 
these documents regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no additional 
benefit flowing to the veteran.  


Factual Background 

On January 1977 service report of medical history, the 
veteran noted no adverse symptomatology.  His only physical 
abnormality was poor eyesight.  

On the January 1977 medical examination report, the examiner 
found no abnormalities and assigned a "PULHES" physical 
profile amounting to a "picket fence" (i.e., all 1's), 
indicating a high level of medical fitness.  (See generally 
Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) for an 
explanation of the military medical profile system).  

No abnormalities were noted on October 1977 medical 
examination report. The veteran's "PULHES" physical profile 
again amounted to a "picket fence."  Id.  

The August 1996 records reflect that, when seen at service 
medical facility in South Carolina, the veteran complained of 
left upper thigh pain secondary to physical training.  The 
pain increased on quadriceps stretches.  He was noted to a 
mild antalgic gait.  The provisional diagnosis was that of 
groin strain.  The assessment was that of quadriceps strain.  
A profile and medication were prescribed, and it was noted 
that the "soldier return[ed] to N.C. on Friday."  

In a November 1999 medical statement, it was noted that the 
veteran presented with a three-year history of left groin 
pain that began when he was in the Army doing training.  The 
impression was that of severe left hip osteoarthritis.  

The VA treatment records show that the veteran was seen in 
November 1999 for complaints of increasing left leg pain and 
walking difficulty following an injury in 1996 during 
physical training.  Reportedly, this had caused a limp.  

During an orthopedic evaluation in November 2000, it was 
noted that the veteran had osteoarthritis of the left hip 
that most likely due to osteonecrosis that started in 1996 
while on active duty in the National Guard.  It was noted 
that he had had left hip pain since a PT session.  

The X-ray studies were noted to show severe osteoarthritis of 
the left hip join with femoral head collapse, sclerosis, cyst 
formation and joint space loss.  The impression was that of 
osteoarthritis of the left hip most likely secondary to 
osteonecrosis that started in 1996 during active duty.  

On April 2002 VA examination of the joints, the veteran 
complained of having left hip pain and left knee problems.  
The right knee was also somewhat bothersome.  He asserted 
that the left hip began to hurt in 1996 while performing 
stretches during active duty for training.  

The veteran did not use braces, corrective shoes or a cane.  
There was no inflammatory arthritis.  The veteran denied 
abstenteeism from work due to his knees or hip.  

The VA examiner noted some pain on left knee movement.  There 
was no fatigue, weakness or lack of endurance.  There was no 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement or guarding of movement.  The veteran 
walked with a limp.  There was no ankylosis or inflammatory 
arthritis.  

The examiner diagnosed left hip avascular necrosis, right 
knee degenerative joint disease, and left knee degenerative 
joint disease.  

By May 2002 rating decision, the RO granted service 
connection for right and left knee disability and assigned a 
10 percent evaluation to each.  Service connection for a left 
hip disability was denied.  

At his April 2003 RO hearing, the veteran testified that his 
left hip popped during physical training while on active duty 
for training, that he sought medical treatment thereafter and 
that a left hip injury was diagnosed.  

On June 2003 VA examination of the joints, the veteran 
reported daily knee pain and pain that increased on weight 
bearing.  The veteran was using a cane due to his left hip 
necrosis rather than the knees.  

Because of problems with the left hip, knees and back, the 
veteran could perform only sedentary work as a temporary 
worker on weekends.  He could not run, lift appreciably or 
walk up stairs easily.  The veteran walked with a left-sided 
limp and used a cane.  

The VA examiner diagnosed avascular necrosis of the left hip 
and opined that neither muscle injury nor left quadriceps 
strain described in National Guard duty was "responsible for 
the degenerative changes seen in the avascular necrosis of 
the left hip."  

The veteran underwent a left total hip arthroplasty in 
December 2003 at a VA medical facility.  


Law and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When a claim is filed for service connection, whether on a 
direct basis or as secondary to a service-connected 
disability, there must be an initial finding of a current 
chronic disability.  

Although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one that 
requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  


Analysis

The veteran is shown to suffer from the residuals of a left 
total hip arthroplasty due to avascular necrosis and 
osteoarthritis.  A present disability is a prerequisite for 
the granting of service connection.  38 C.F.R. § 3.303; 
Gilpin, supra; Degmetich, supra.  

In addition to a present disability, however, the evidence 
must reflect a nexus between that disability and some event 
or incident in service.  38 C.F.R. § 3.303.  

The changes due to avascular necrosis and osteoarthritis of 
the left hip were not shown in active service or for many 
years thereafter.  

However, the medical evidence shows that the veteran did 
experience left leg manifestations and receive medical 
treatment after undergoing physical training during an 
apparent period of active duty training in South Carolina in 
August 1996.  Then, in 1999, the veteran received initial 
medical care for significant left hip degenerative changes 
and pain that the veteran reported had been present since 
1996.  

The evidence of record, in the Board's opinion, is in 
relative equipoise in showing that the left hip joint 
degeneration as likely as not had its clinical onset during 
his period of active duty for training in 1996.  As 
indicated, he underwent a left total hip arthroplasty because 
of this degenerative process in 2003.  

By extending the benefit of the doubt to the veteran, service 
connection for the currently demonstrated residuals of the 
left total hip arthroplasty is warranted.  



ORDER

Service connection for the residuals of the left total hip 
arthroplasty is granted.  



REMAND

The Board cannot evaluate the severity of the veteran's right 
and left knee disabilities based on the June 2003 VA 
orthopedic examination report.  

The examiner described some of the veteran's knee 
symptomatology in conjunction with orthopedic symptoms 
pertaining to other parts of the body such as the low back 
and left hip.  The Board, thereofore, cannot determine which 
symptoms are attributable to the knees exclusively.  

Due to the foregoing, another VA orthopedic examination of 
the veteran's knees must be scheduled.  All symptoms and 
manifestations must be reported in detail.  

With respect to range of motion, the examiner should comment 
upon whether functional loss due to pain and weakness causes 
additional disability beyond that reflected on range of 
motion measurements.  

The examiner should also discuss findings with respect to 
weakened movement, excess fatigability and incoordination.  

Hence, the case is REMANDED for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108- 
183, 117 Stat. 2651 (Dec. 16, 2003).  

2.  An orthopedic examination should be 
scheduled to determine the nature and 
severity of the service-connected knee 
disability.  All symptoms and 
manifestations must be reported in 
detail.  With respect to range of motion, 
the examiner should comment upon whether 
functional loss due to pain and weakness 
causes additional disability beyond that 
reflected on range of motion 
measurements.  The examiner should also 
discuss findings with respect to weakened 
movement, excess fatigability and 
incoordination.  The claims folder should 
be made available to the examiner for 
review before the examination, and the 
examiner should describe the records upon 
he or she relied.  A rationale for all 
conclusions must be provided.  

3.  The RO should inform the veteran that 
failure to report for the scheduled 
examination might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (2004).  

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the RO should 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________-
	STPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



